Order filed April 14, 2020




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00234-CV
                                   ____________

                          ERVIN WALKER, Appellant

                                         V.

HOLMES, DIGGS, EAMES & SADLER, ALICE OLIVER-PARROTT P.C.,
    BBVA COMPASS, ANTHONY J. COLUNGA AND SHANTA TATE,
                          Appellee s


                    On Appeal from the 129th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2018-00433

                                    ORDER

      The clerk’s record was filed April 15, 2019. Our review has determined that
a relevant item has been omitted from the clerk’s record. See Tex. R. App. P. 34.5(c).
The record does not contain the trial court’s order granting severance of all claims
by and between plaintiff, Erwin Walker and defendants, Compass Bank, Anthony J.
Colunga, and Shanta Tate signed August 14, 2018.
       The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before April 28, 2020, containing the trial court’s order granting
severance of all claims by and between plaintiff, Erwin Walker and defendants,
Compass Bank, Anthony J. Colunga, and Shanta Tate signed August 14, 2018.

       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM



Panel consists of Justices Christopher, Wise, and Zimmerer.